Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20             PageID.2448     Page 1 of 9



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                                Case No. 16-20433
 v.
                                                       Honorable Nancy G. Edmunds
 MAHMOUD RAHIM, M.D.,

             Defendant.
                              /

                          ORDER GRANTING DEFENDANT’S EMERGENCY
                            MOTION FOR COMPASSIONATE RELEASE

        Pending before the Court is Defendant’s Emergency Motion for Compassionate

 Release. (ECF No. 138.) Defendant requests that pursuant to the First Step Act of 2018

 and 18 U.S.C. § 3582(c)(1)(A)(I) the Court convert the remainder of his sentence to a

 term of supervised release with a condition of home confinement. Defendant contends

 his age and health condition constitute extraordinary and compelling circumstances

 justifying this relief in the wake of the COVID-19 pandemic. The government opposes

 the requested relief and has filed a response. (ECF No. 140.) The Court has reviewed

 the record in its entirety and finds that a hearing on this matter is not necessary. For the

 reasons set forth below, the Court GRANTS Defendant’s motion.

        I.         BACKGROUND

        On September 7, 2017, a jury convicted Defendant of the five counts charged

 against him: one count of conspiracy to commit health care fraud and wire fraud, one

 substantive count of wire fraud, one count of conspiracy to pay and receive health care

 kickbacks and two substantive counts of receipt of kickbacks. Defendant’s convictions

 are related to a scheme in which Defendant and others submitted false and fraudulent

                                               1
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20           PageID.2449     Page 2 of 9



 claims to Medicare. Defendant is a medical doctor. According to the Government,

 Defendant and his co-conspirators engaged in a scheme to defraud Medicare of more

 than $10 million over the course of several years.

        The Court sentenced Defendant to be imprisoned for a term of 72 months (serving

 concurrent sentences), followed by a two-year term of supervised release. (ECF Nos.

 104, 198.) On January 28, 2019, Defendant began serving his sentence at FCI

 Morgantown. His projected release date is March 8, 2024.

        Defendant is 67 years old. Defendant claims to suffer from a myriad of health

 conditions, including COPD (chronic obstructive airway disease), diabetes, hypertension,

 coronary artery disease, prostatic hypertrophy, and congestive heart failure. He currently

 alternates between two inhalers and takes several medications to treat his conditions.

 Defendant contends this combination of conditions places him in the COVID-19 highest-

 risk category.

        On March 24, 2020, Defendant made an electronic request to the warden of FCI

 Morgantown for home confinement due to the COVID-19 pandemic. On April 6, 2020,

 Defendant made an electronic request to his unit manager for home confinement due to

 the COVID-19 pandemic. On April 15, 2020, Defendant made an electronic request to

 both the warden and unit manager for home confinement due to the COVID-19 pandemic.

 On April 21, 2020, Defendant contacted the warden and expressly requested

 compassionate release. On May 7, 2020, the warden denied Defendant’s requests for

 compassionate release.




                                             2
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20            PageID.2450     Page 3 of 9



       II.    ANALYSIS

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows (emphasis added):

       The court may not modify a term of imprisonment once it has been imposed
       except that—in any case—the court, upon motion of the Director of the
       Bureau of Prisons, or upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
       from the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose
       a term of probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in section 3553(a) to the extent that
       they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction ...
              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i) therefore requires that a defendant must satisfy both the

 exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

 warrant a reduction of his sentence.

       In his motion, Defendant claims he has satisfied the exhaustion requirement and

 that his age and health conditions in the wake of the COVID-19 pandemic are

 extraordinary and compelling circumstances warranting compassionate release under §

 3582(c). The Government does not dispute that Defendant has exhausted the statutory

 prerequisites for seeking this relief. But the Government maintains Defendant has failed

 to establish extraordinary and compelling circumstances warranting his release. The

 Government argues that Defendant’s medical condition, which has not significantly

 changed since the time of his sentencing, does not justify compassionate release. And

 the Government contends that notwithstanding his underlying medical conditions,



                                             3
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20             PageID.2451     Page 4 of 9



 Defendant is at no greater risk of contracting COVID-19 than any other inmate. The Court

 disagrees the Government’s position under the facts and circumstances presented here.

        Although the sentence imposed on Defendant was just, the Court holds that the

 threat posed by COVID-19, in light of Defendant’s age and his underlying health

 conditions, constitutes an extraordinary and compelling reason to modify his sentence

 under 18 U.S.C. § 3582(c)(1)(A)(I). As stated by the Zukerman court, “[t]he severity of

 [Defendant]’s conduct remains unchanged. What has changed, however, is the

 environment where [Defendant] is serving his sentence. When the Court sentenced

 [Defendant], the Court did not intend for that sentence to ‘include incurring a great and

 unforeseen risk of severe illness or death’ brought on by a global pandemic.” Zukerman,

 2020 WL 1659880, at *6 (citing United States v. Rodriguez, 2020 WL 1627331, at *12

 (E.D. Pa. Apr. 1, 2020)).

        The United States Sentencing Commission has defined “extraordinary and

 compelling reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are extraordinary and

 compelling reasons for modification where “[t]he defendant is ... suffering from a serious

 physical or medical condition ... that substantially diminishes the ability to provide self-

 care within the environment of a correctional facility and from which he or she is not

 expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii).

        In this case, Defendant’s age, together with his COPD, hypertension, diabetes,

 among other ailments, and the threat of COVID-19, satisfy that requirement. According

 to the World Health Organization, the populations most at risk of suffering severe health

 risks from COVID-19 are “older people, and those with underlying medical problems like

 cardiovascular disease [and] cancer.” See United States v. Saad, No. 16-20197, 2020



                                              4
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20               PageID.2452      Page 5 of 9



 WL 2251808, at *6 (E.D. Mich. May 5, 2020) (discussing Coronavirus, World Health

 Organization (Apr. 27, 2020), https://www.who.int/health-topics/coronavirus#tab=tab_1).

 And according to the United States Center for Disease Control, persons over the age of

 65 and individuals of any age who have serious underlying medical conditions, including

 serious lung conditions like COPD. See People Who Are at Higher Risk for Severe Illness,

 Centers      for    Disease     Control       and     Prevention     (May     20,      2020),

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

 risk.html.

        Defendant is among those persons most at risk. Data released by the CDC

 indicates that approximately 80% of deaths from COVID-19 in the United States occur in

 individuals age 65 or older and that the fatality rate for individuals aged 65 to 84 could be

 as high as 11 percent. Severe Outcomes Among Patients with Coronavirus Disease 2019

 (COVID-19) – United States, February 12 – March 16, 2020, Centers for Disease Control

 and    Prevention     (Mar.    26,   2020),       https://www.cdc.gov/mmwr/volumes/69/wr/

 mm6912e2.htm.       The Court agrees with the Government that Defendant’s risk of

 exposure to COVID-19 is the same as any other defendant housed at FCI Morgantown.

 But it is the heightened risk of severe illness or death faced by this particular Defendant

 if or when he inevitably comes in contact with the virus that creates the extraordinary and

 compelling circumstances here. See United States v. Pomante, No. 19-20316, 2020 WL

 2513095, at *6 (E.D. Mich. May 15, 2020).

        Courts within this district and elsewhere have held that compassionate release is

 justified under similar conditions. See Saad, 2020 WL 2251808, at *6 (listing cases and

 finding extraordinary and compelling reasons warranting compassionate release for



                                               5
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20          PageID.2453     Page 6 of 9



 seventy one year old defendant with serious underlying health conditions including

 chronic kidney disease, hypertension, and diabetes serving sentence for non-violent

 conviction at FCI Milan); Pomante, 2020 WL 2513095, at *7 (finding extraordinary and

 compelling reasons warranting compassionate release for sixty-nine-year-old defendant

 with serious underlying pre-existing medical questions, including chronic kidney disease,

 hypertension, obesity, and diabetes serving sentence for non-violent conviction at FCI

 Morgantown); United States v. Al-Jumail, No. 12-20272, 2020 WL 2395224, at *1 (E.D.

 Mich. May 12, 2020) (finding extraordinary and compelling reasons warranting

 compassionate release for sixty year old defendant with serious underlying health

 conditions including coronary arterial disease, diabetes, and retinal disease serving

 sentence for non-violent conviction at FCI Fort Dix); United States v. Reddy, No. 13-CR-

 20358, 2020 WL 2320093, at *1 (E.D. Mich. May 11, 2020) (finding extraordinary and

 compelling reasons warranting compassionate release for seventy three year old

 defendant with serious underlying health conditions including diabetes, hypertension, and

 various orthopedic and pain related problems serving sentence for non-violent

 conviction).

        The Court recognizes and acknowledges the Government’s argument that FCI

 Morgantown currently has zero confirmed cases of COVID-19. But the Court is not

 persuaded that a lack confirmed cases alone is a compelling reason not to grant relief if

 a defendant otherwise qualifies. See Pomante, 2020 WL 2513095, at *4. And the Court

 is persuaded by Defendant’s use of United States v. Amarrah, case No. 5:17-cr-20464,

 R.E. 196, Pg.ID 4584-4585 (May 7, 2020). In Amarrah, Judge Levy acknowledges that

 “zero confirmed COVID-19 cases is not the same thing as zero COVID-19 cases.” Id. at



                                            6
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20             PageID.2454     Page 7 of 9



 4584.    Judge Levy continues by discussing the BOP’s recent testing surge, which

 revealed that 70% of inmates tested in federal prisons had Coronavirus. See Pomante,

 2020 WL 2513095, at *6 (discussing Amarrah). In fact, the BOP acknowledged that it

 expects the number of confirmed cases to rise as testing increases. Id.

         Finally, the Court finds that consideration of the factors set forth in § 3553(a)

 weighs in favor of granting the requested relief.       The nature and circumstances of

 Defendant’s offense are serious, and that one factor could conceivably weigh against

 granting compassionate release. See § 3553(a)(1). But the Court finds that releasing

 Defendant to home confinement at this point and under these circumstances would be

 consistent with the other § 3553(a) factors, and the Court concludes that those factors

 outweigh the seriousness-of-offense factor.

         Defendant’s most relevant personal characteristic is his health and vulnerability to

 COVID 19. This factor weighs in favor of release. Similarly, the statutory goal of imposing

 punishment would be satisfied by releasing Defendant to home confinement now.

 Defendant has served meaningful time in prison and will continue to bear additional

 restrictions on his liberty through home confinement.

         The Court further finds that releasing Defendant under these unusual
 circumstances—his poor health and the COVID-19 pandemic—will not undermine the
 goal of general deterrence. Moreover, there is no evidence that Defendant poses a
 continued danger to the community and releasing Defendant to home confinement will
 not subject the public to greater risk.       And Defendant’s release will not produce
 unwarranted sentencing disparity because it accounts for his unique medical conditions
 in consideration of the COVID-19 pandemic.         Thus granting the requested relief is
 consistent with and supported by the § 3553(a) factors.




                                               7
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20         PageID.2455       Page 8 of 9




       III.   CONCLUSION

       Accordingly, for the above stated reasons, IT IS HEREBY ORDERED that

 Defendant’s Emergency Motion for Compassionate Release pursuant to 18 U.S.C. §

 3582(c)(1)(A) is GRANTED. The custodial portion of Defendant’s sentence is reduced to

 time served, and the Court imposes a new term of supervised release equal to the

 unserved portion of the original term of imprisonment (as calculated by the BOP).

 Following the completion of this newly imposed term of supervised release, Defendant

 shall begin serving the two-year term of supervised release that the Court imposed in

 Defendant’s original Judgment.

       It is further ordered that unless Defendant has been in a segregated special unit

 for high-risk prisoners for more than 14 days where no inmate has tested positive or

 shown symptoms of COVID-19 within the past 14 days, the Court orders Defendant to

 self-quarantine within his home when he begins home confinement. Defendant shall

 serve the new term of supervised released under home confinement and shall not leave

 his residence other than for medical appointments and appointments with counsel. While

 on supervised released, Defendant shall be subject to electronic location monitoring to

 commence as soon as the Probation Department can safely install the necessary

 electronic monitoring equipment and upon such other considerations as the Probation

 Department deems necessary. Defendant must contact the Probation Department within

 twenty- four (24) hours of release from BOP custody to schedule an appointment.

       Defendant’s original sentence remains unchanged in all other respects.




                                           8
Case 2:16-cr-20433-NGE-EAS ECF No. 141 filed 05/21/20          PageID.2456    Page 9 of 9



       SO ORDERED.

                s/Nancy G. Edmunds
                Nancy G. Edmunds
                United States District Judge



 Dated: May 21, 2020

 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on May 21, 2020, by electronic and/or ordinary mail.


                s/Lisa Bartlett
                Case Manager




                                               9
